Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (hereinafter “this Agreement”) is made this 23rd day
of October 2006 between Winn-Dixie Stores, Inc., a Florida corporation
(hereinafter “the Company”) and Peter L. Lynch (hereinafter the “Executive”).

WHEREAS, the Executive is presently serving as the Company’s President and Chief
Executive Officer;

WHEREAS, the Company desires to continue to employ the Executive in such
capacity and the Executive desires to be so employed by the Company, on the
terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements herein set forth, the Company and the Executive hereby
agree as follows:

1. Employment.

(a) Position. The Company hereby agrees to continue to employ the Executive, and
the Executive hereby agrees to continue to serve as the President and Chief
Executive Officer of the Company. In addition, the Executive shall serve as
Chairman of the Company’s Board of Directors (the “Board”) during the period the
Executive serves on the Board.

(b) Executive’s Duties. The Executive shall report directly to the Board and
shall have the duties and responsibilities consistent with the positions of
chief executive officer and president of a company the size and nature of the
Company. The Executive acknowledges that the Board may appoint from time a time
a member of the Board other than the Executive as Lead Director with the duties
and responsibilities typically associated with such position. Notwithstanding
anything to the contrary contained herein, the appointment of a Lead Director or
the exercise by the Lead Director of the duties and responsibilities assigned to
him or her by the Board shall not under any circumstances be considered a
violation of this Agreement or give rise to “Good Reason” (as defined herein).

(c) Business Time. The Executive agrees to devote substantially all of his
business time to the business and affairs of the Company and to use his best
reasonable efforts to perform faithfully and efficiently the duties and
responsibilities assigned to the Executive hereunder, subject to periods of
vacation and sick leave to which he is entitled. Notwithstanding the foregoing,
the Executive may serve on trade, civic or charitable boards or committees and
manage his personal investments and affairs to the extent such activities,
individually or in the aggregate, do not interfere with the performance of his
duties and responsibilities thereunder.

2. Term of Employment. The Executive’s employment hereunder shall commence on
the date that the Company emerges from Chapter 11 (the “Restructuring Date”) and
shall continue until June 30, 2010 (the “Expiration Date”), unless terminated
earlier pursuant to Section 4 of this Agreement (as extended or shortened
hereunder, the “Term of Employment”). Unless otherwise terminated earlier,
commencing on July 1, 2010, this Agreement shall automatically be renewed and
the Term of Employment extended for additional consecutive terms of one (1) year
(each a “Renewal Term”), unless such renewal is objected to by either the
Company or the Executive upon (120) days written notice to the other party prior
to the commencement of the next Renewal Term. In the event of renewal and except
as otherwise provided herein, the last day of each Renewal Term shall be deemed
the new Expiration Date.

 

1



--------------------------------------------------------------------------------

3. Compensation and Other Related Matters.

(a) Salary. During the Term of Employment, the Executive shall receive an annual
base salary of $1,250,000.00, which salary shall be paid in accordance with the
Company’s then prevailing payroll practices (the “Base Salary”). The Base Salary
shall be reviewed by the Board from time to time in accordance with the
Company’s policies and practices, but no less frequently than once annually, and
may be increased based on the Executive’s performance in the sole discretion of
the Board, it being understood and agreed that the Board shall not be required
to increase the Base Salary.

(b) Bonus. For each fiscal year ending during the Term of Employment, the
Company shall establish a bonus plan (the “Plan”) pursuant to which the
Executive will be eligible to receive an annual bonus (the “Bonus”). The Board
or the Compensation Committee of the Board (the “Committee”) will administer the
Plan and establish performance objectives for each year after due consultation
with the Executive. In the event that the Company achieves target performance
goals established under the Plan by the Committee based on the Company’s actual
performance, the Executive shall be entitled to receive a Bonus in an amount
equal to 100% of the Executive’s Base Salary. In the event that the Company
exceeds the applicable target performance goals, the Executive shall be entitled
to receive a Bonus based on linear interpolation for incremental performance in
excess of the target performance goals; provided, however, in no event shall the
Executive’s Bonus exceed 150% of the Base Salary. The performance goals for the
Company’s 2007 fiscal year shall be those established under the Company’s bonus
plan in effect on the date hereof. Unless otherwise determined by the Board or
the Committee, the Executive shall not be entitled to any Bonus if the Company
fails to achieve the target performance goals established under the Plan by the
Committee. The Executive’s Bonus shall be paid in accordance with the Company’s
applicable policy, but in any event within 75 days of the end of the calendar
year in which the applicable fiscal year ends.

(c) Fiscal Year 2007 Additional Bonus. In addition to any Bonus that the
Executive is entitled to under Section 3(b) above, the Company shall pay the
Executive an additional bonus for the Company’s fiscal year 2007 in an amount
equal to $2,000,000.00, less all applicable withholding taxes, promptly
following the Restructuring Date.

(d) Stock Options. The Executive shall be granted on the terms and conditions
set forth on Exhibit A an option (the “Option”) to purchase a number of shares
of the Company’s common stock representing one and one quarter percent
(1.25%) of the common stock of the Company actually outstanding on the “initial
distribution date” as such term is contemplated by the Plan of Reorganization
(the “Initial Distribution Date”).

(e) Deferred Compensation Plan. In the event the per share fair market value of
the Company’s common stock on the Initial Distribution Date exceeds $749 million
divided by the number of shares of Company common stock outstanding on the
Initial Distribution Date, the Company will establish a deferred compensation
arrangement for the Executive in accordance with the terms and conditions set
forth on Exhibit B (the “Arrangement”). The Company agrees to pay 50% of the 20%
penalty tax imposed directly on the Arrangement pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended, as a result of the initial terms of
such Arrangement failing to comply with such Section; it being understood and
agreed that the Executive shall agree to amend the Arrangement to the extent
determined by the Company in good faith to be necessary to comply with
Section 409A of the Code. For the sake of clarity, the Company will not be
responsible for any penalty taxes imposed under Section 409A of the Code on or
with respect to any equity, deferred compensation or other arrangement
(including the Option or restricted stock units described below) even if any
such arrangement is aggregated with the Arrangement under Section 409A of the
Code or is otherwise deemed to not comply with Section 409A of the Code as a
result of the Arrangement.

(f) Restricted Stock Units. The Executive shall be granted on the terms and
conditions set forth on Exhibit C restricted stock units representing three
quarters of a percent (.75%) of the common stock of the Company actually
outstanding on the Initial Distribution Date.

 

2



--------------------------------------------------------------------------------

(g) Other Long Term Incentive Programs. In addition, the Executive shall be
eligible to participate in long term incentive grants, as determined in the sole
discretion of the Committee, including stock option, restricted stock,
restricted stock unit, performance stock unit and other similar programs as may
be in effect from time to time in accordance with the Company’s compensation
practices and terms and provisions of any such program, it being understood and
agreed that the Committee shall not be required to make any such grants to the
Executive.

(h) Employee Benefits. During the Term of Employment, the Executive and the
Executive’s dependents shall participate in all employee and executive
retirement, medical, dental, vision, disability, group and/or executive, life,
accidental death and travel accident insurance, and all similar benefit programs
of the Company, subject to the terms and conditions thereof, as in effect from
time to time with respect generally to senior executives employed by the
Company.

(i) Perquisites. During the Term of Employment, the Executive shall be entitled
to participate in all employee and executive perquisite programs, as such are
generally applicable to senior executives of the Company. The Executive will be
permitted to charter on a reasonable basis private planes for both professional
and personal travel (with income imputed to the extent required under applicable
tax rules or regulations); provided that the use of the plane by the Executive’s
family shall be subject to approval by the Board pursuant to appropriate
guidelines adopted by the Board from time to time, it being understood and
agreed that the Executive’s family will be permitted use of such aircraft only
when accompanied by the Executive.

(j) Expenses. The Executive will be reimbursed for all expenses actually
incurred by him in the furtherance of his duties under this Agreement in
accordance with the policies and practices of the Company as in effect from time
to time.

(k) Vacation. During the Term of Employment, the Executive shall be entitled to
paid vacation in accordance with the policies and practices of the Company as in
effect from time to time with respect to senior executives of the Company, but
in no event shall such vacation time be less than four (4) weeks per calendar
year.

4. Termination. The Term of Employment and the Executive’s employment may be
terminated in accordance with this Section 4. Upon termination of the
Executive’s employment for any reason, the Executive shall immediately resign,
and shall immediately be deemed to have resigned, from all positions with the
Company and its subsidiaries, including, without limitation, as a member of the
Board.

(a) Disability. Either the Executive or the Company may terminate the
Executive’s employment and the Term of Employment due to the Executive’s
Disability, by giving notice of his or its intention to terminate the
Executive’s employment, and the Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after giving such notice. For
purposes of this Agreement, “Disability” means (i) the Executive’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, (ii) the Executive is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Company or (iii) the
Executive’s inability due to any physical or mental impairment to perform his
substantial job functions for a period of 180 days during any 365 day period.

(b) Death. The Executive’s employment and the Term of Employment shall terminate
immediately upon the death of the Executive.

(c) Cause. The Company shall be entitled to terminate the Executive’s employment
and the Term of Employment for “Cause.” “Cause” shall mean a termination based
upon any of the following: (i) the Executive has been convicted of (or pleads
guilty or no contest to) a felony involving theft or moral turpitude; (ii) the
Executive has engaged in conduct that constitutes gross misconduct in the
performance of his duties; (iii) a material breach of this Agreement by the
Executive that is not fully

 

3



--------------------------------------------------------------------------------

cured within 10 business days of written notice provided by the Company; (iv) a
material breach by the Executive of a written policy of the Company determined
by the Board in good faith to be material to the Company that is not fully cured
within 10 business days of written notice provided by the Company; or (v) any
failure by the Executive to cooperate in any investigation involving the Company
that is not fully cured within 10 business days of written notice provided by
the Company. Notwithstanding the foregoing, prior to terminating the Executive’s
employment for Cause, the Company shall provide the Executive with (x) notice of
its intention to terminate his employment for Cause which sets forth in
reasonable detail the specific provision of this Agreement relied upon and the
facts and circumstances claimed to provide a basis for termination for Cause;
and (y) an opportunity to appear before the Board.

(d) Termination Without Cause. The Company shall have the right to terminate the
Executive’s employment and the Term of Employment without Cause at any time.

(e) Good Reason. The Executive shall have the right to resign his employment and
terminate the Term of Employment for “Good Reason” if, without the Executive’s
consent (i) a reduction by the Company of Executive’s Base Salary or bonus
opportunity, other than in connection with any across-the-board reduction of
base salaries or target bonus opportunities of senior executives of the Company;
(ii) a failure by the Company to nominate the Executive for election by
Company’s Stockholders as Chairman of the Board or, if the position of Chairman
of the Board is not a position nominated for election by the Company’s
stockholders, a failure by the Company to nominate the Executive for election by
Company’s stockholders as a member of the Board; (iii) a failure to appoint the
Executive as Chairman during the period he serves on the Board; (iv) the failure
of the acquirer of all or substantially all of the assets of the Company to
assume this Agreement if the Company is to be liquidated within a reasonable
period of time following such acquisition; (v) a material diminution in the
Executive’s duties or responsibilities; or (vi) the Company’s decision not to
renew the original term of this Agreement or any Renewal Term. A termination for
Good Reason shall not take effect unless the following provisions are satisfied.
The Executive’s Notice of Termination shall be given within ninety (90) days
after the Executive has notice or otherwise learns of such act or acts or
failure or failures to act that form the grounds for “Good Reason.” The Company
shall have thirty (30) days after the date that such Notice of Termination has
been given within which to cure such conduct. If the Company fails to cure such
conduct, the Executive shall be deemed to have terminated his employment for
Good Reason on the 31st day after such Notice of Termination is given to the
Company; provided that a termination pursuant to subclause (iv) of the
definition of Good Reason shall not take effect until the Expiration Date.

5. Compensation Upon Termination or During Disability.

(a) Disability. During any period that the Executive fails to perform his
full-time duties with the Company as a result of incapacity due to physical or
mental disability (the “Disability Period”), the Executive shall continue to
receive his Base Salary at the rate set forth in Section 3(a) of this Agreement,
less any compensation payable to the Executive under the applicable disability
insurance plan of the Company during such period, until this Agreement is
terminated pursuant to Section 4(a) hereof. Upon the Executive’s termination due
to his Disability, or in the event the Executive’s employment shall be
terminated by reason of his death, the Executive shall be entitled to the
Accrued Obligations. The unvested portion of the Option and the Restricted Stock
shall automatically be forfeited.

For purposes of this Agreement Accrued Obligations shall mean as of the date of
termination the following amounts not theretofore paid to the Executive (i) the
Executive’s Base Salary through the date of termination at the rate in effect on
the date of termination; (ii) the amounts of any bonus, incentive compensation,
deferred compensation or other compensation and benefits vested and accrued by
the Executive under the applicable benefit plans of the Company as of the date
of termination; (iii) any vacation pay, expense reimbursements and other cash
entitlements accrued by the Executive as of the date of termination; and (iv) a
prorated Bonus for the year in which termination occurs, based on actual
performance for such year, the amount of which prorated bonus, if any, shall be
determined and paid within seventy five (75) days of the close of the applicable
fiscal year. For purposes of determining Accrued Obligations, amounts shall be
deemed to accrue ratably over the period during which they are earned (and not
forfeited) but no discretionary compensation shall be deemed earned or accrued
until it is specifically approved by the Board in accordance with the applicable
plan, program or policy.

 

4



--------------------------------------------------------------------------------

(b) Death. In the event of the Executive’s death, the Executive’s beneficiary
shall be entitled to receive the Accrued Obligations. The unvested portion of
the Option and the Restricted Stock shall automatically be forfeited.

(c) Cause. If the Company terminates the Executive’s employment for “Cause” as
defined in Section 4(c) of this Agreement, the Executive shall be entitled to
receive the Accrued Obligations (other than the pro rated bonus set forth in
subclause (iv) of the definition of “Accrued Obligations”) . The outstanding
portion of the Option and the Restricted Stock shall automatically be forfeited.

(d) Termination Without Cause by the Company. If the Company terminates the
Executive’s employment without Cause pursuant to Section 4(d) of this Agreement,
the Company shall pay the Executive (i) the Accrued Obligations; and
(ii) ratable monthly installments during the Restricted Period (as defined in
Section 10 below) in an aggregate amount equal to the sum of the Executive’s
Base Salary at the rate then in effect and the Executive’s target bonus
multiplied by the full and fractional years of the Restricted Period; and
(iii) continuation on the same terms and conditions (including cost sharing)
applicable to active employees of the medical/dental benefits previously
provided to the Executive prior to his termination (or until the Executive
obtains subsequent employment that provides for reasonably comparable benefits),
which benefits continuation shall be concurrent with coverage available under
COBRA.

(e) Good Reason. If the Executive resigns his employment for “Good Reason”
pursuant to Section 4(e) of this Agreement, (i) the Accrued Obligations; and
(ii) ratable monthly installments during the Restricted Period (as defined in
Section 10 below) in an aggregate amount equal to the sum of the Executive’s
Base Salary at the rate then in effect and the Executive’s target bonus
multiplied by the full and fractional years of the Restricted Period; and
(iii) continuation on the same terms and conditions (including cost sharing)
applicable to active employees of the medical/dental benefits previously
provided to the Executive prior to his termination (or until the Executive
obtains subsequent employment that provides for reasonably comparable benefits),
which benefits continuation shall be concurrent with coverage available under
COBRA.

(f) Release of Claims. The amounts payable to Executive following termination of
the Term of Employment pursuant to Section 5 shall be in full and complete
satisfaction of the Executive’s rights under this Agreement and any other claims
he may have in respect of his employment by the Company or any of its
subsidiaries, and Executive acknowledges that such amounts are fair and
reasonable, and his sole and exclusive remedy, in lieu of all other remedies at
law or in equity, with respect to the termination of his employment hereunder.
As a condition to receiving the payments and benefits set forth in Sections
5(a), 5(d) or 5 (e) of this Agreement, the Executive shall execute and not
revoke a customary release of claims in a form reasonably satisfactory to the
Company.

(h) Timing of Payments. To the extent necessary to comply with the restriction
in Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”) concerning payments to specified employees, the first payment to the
Executive under Sections 5(d) and 5(e) of this Agreement shall be made on the
first date that is at least six months after Executive’s termination date. The
first payment shall include any installments that would have been paid
previously under Sections 5(d) and 5(e) were it not for this special timing
rule.

6. Excise Tax.

(i) If it is determined that any amount, right or benefit paid or payable (or
otherwise provided or to be provided) to the Executive by the Company or any of
its affiliates under this Agreement or any other plan, program or arrangement
under which Executive participates or is a party, other than amounts payable
under this Section 6 (collectively, the “Payments”), would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code, subject to
the excise tax imposed by

 

5



--------------------------------------------------------------------------------

Section 4999 of the Code, as amended from time to time (the “Excise Tax”), and
the present value of such Payments (calculated in a manner consistent with that
set forth in the applicable regulations promulgated under Section 280G of the
Code) is equal to or less than $50,000 greater than the threshold at which such
amount becomes an “excess parachute payment,” then the amount of the Payments
payable to the Executive under this Agreement shall be reduced (a “Reduction”)
to the extent necessary so that no portion of such Payments payable to the
Executive is subject to the Excise tax.

(ii) In the event it shall be determined that the amount of the Payments payable
to the Executive is more than $50,000 greater than the threshold at which such
amount becomes an “excess parachute payment,” then the Executive shall be
entitled to receive an additional payment from the Company (a “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income and employment taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment (and any interest and penalties imposed with respect thereto),
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
(including any interest and penalties imposed with respect thereto) imposed upon
the Payments.

(iii) All determinations required to be made under this Section 6, including
whether and when a Gross-Up Payment or a Reduction is required, the amount of
such Gross-Up Payment or Reduction and the assumptions to be utilized in
arriving at such determination, shall be made by an independent, nationally
recognized accounting firm mutually acceptable to the Company and the Executive
(the “Auditor”); provided that in the event a Reduction is determined to be
required, the Executive may determine which Payments shall be reduced in order
to comply with the provisions of this Section 6. The Auditor shall promptly
provide detailed supporting calculations to both the Company and Executive
following any determination that a Reduction or Gross-Up Payment is necessary.
All fees and expenses of the Auditor shall be paid by the Company. Any Gross-Up
Payment, as determined pursuant to this Section 6, shall be paid by the Company
to the Executive within five (5) days of the receipt of the Auditor’s
determination. All determinations made by the Auditor shall be binding upon the
Company and the Executive; provided that if, notwithstanding the Auditor’s
initial determination, the Internal Revenue Service (or other applicable taxing
authority) determines that an additional Excise Tax is due with respect to the
Payments, then the Auditor shall recalculate the amount of the Gross-Up Payment
or Reduction Amount, if applicable, based upon the determinations made by the
Internal Revenue Service (or other applicable taxing authority) after taking
into account any additional interest and penalties (the “Recalculated Amount”)
and the Company shall pay to the Executive the excess of the Recalculated Amount
over the Gross-Up Payment initially paid to the Executive or the amount of the
Payments after the Reduction, as applicable, within five (5) days of the receipt
of the Auditor’s recalculation of the Gross-Up Payment.

7. Non-Exclusivity Rights. Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company and for which the Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as the
Executive may have under any stock option or other agreement with the Company or
any of its affiliated companies. Except as otherwise provided herein, amounts
and benefits which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, program, agreement or arrangement of the
Company at or subsequent to the date of termination shall be payable in
accordance with such plan or program.

8. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such
amounts, other than medical benefits provided in Section 5(d) or Section 5(e),
shall not be reduced whether or not the Executive obtains other employment.

9. Dispute Resolution. Except to the extent necessary to enforce the provisions
of Section 10 of this Agreement in accordance with Section 10(i) by way of a
temporary or preliminary injunction pending the result in arbitration, any
disputes under this Agreement shall be settled by arbitration in Jacksonville,
Florida in accordance with the Rules of Commercial Disputes of the

 

6



--------------------------------------------------------------------------------

American Arbitration Association, as modified herein, as determined by a panel
of Jacksonville arbitrators. Unless otherwise agreed, the arbitration shall be
conducted within thirty (30) days of the conclusion of the arbitration hearing.
Otherwise, any such dispute shall be resolved by a state or federal court
sitting in Jacksonville, Florida. All fees and expenses of any arbitration,
including arbitrator’s fees, shall be borne equally by the parties and each
party shall bear his or its attorneys’ fees and expenses incurred in connection
with such arbitration, unless the arbitrator otherwise awards such fees and
expenses to either such party. Any award of attorneys’ fees and costs in any
judicial proceeding shall be determined by applicable law and procedure.

10. Entire Agreement. The Executive acknowledges and agrees that this Agreement
(i) includes the entire agreement and understanding between the parties with
respect to the subject matter hereof, including the termination of the
Executive’s employment during the Term of Employment and all amounts to which
the Executive shall be entitled during the Term and (ii) supersedes and replaces
the employment agreement dated December 9, 2004 by and between the parties. The
Executive also acknowledges and agrees that the Executive’s right to continue to
receive severance pay and other benefits pursuant to Section 5(c), or
Section 5(d), of this Agreement is contingent upon the Executive’s compliance
with the covenants set forth in Section 11 of this Agreement.

11. Executive’s Covenants.

(a) Confidential Information. As used in this Section 10, “Confidential
Information” shall mean the Company’s trade secrets and other non-public
proprietary or confidential information relating to the Company or its
subsidiaries or the business of the Company or its subsidiaries, including
information relating to financial statements, customer lists and identities,
potential customers, customer contacts, employee skills and compensation,
employee data, suppliers, acquisition targets, servicing methods, equipment,
programs, strategies, profit margins, financial, promotional, marketing,
training or operational information, and other information developed or used by
the Company or its subsidiaries. Confidential Information shall not include any
information that is in the public domain or becomes known in the public domain
through no wrongful act on the part of the Executive.

(b) Non-Disclosure. Executive agrees that the Confidential Information is a
valuable, special and unique asset of the business of the Company and its
subsidiaries, that such Confidential Information is important to the Company and
its subsidiaries and the effective operation of the business of the Company and
its subsidiaries, and that during employment with the Company (including any
employment following the Term of Employment) and at all times thereafter, the
Executive shall not, directly or indirectly, disclose to any competitor or other
person or entity (other than current employees of the Company) any Confidential
Information that the Executive obtains while performing services for the Company
or its subsidiaries, except as may be required in the Executive’s reasonable
judgment to fulfill his duties hereunder or to comply with any applicable legal
obligation.

(c) Non-Solicitation; Non-Competition. During employment with the Company or its
subsidiaries (including any employment following the Term of Employment) and the
Restricted Period, the Executive will not, either directly or indirectly, either
for himself or for any other person, firm, company or corporation, call upon,
solicit, divert, or take away, or attempt to solicit, divert or take away any of
the customers, prospective customers, business, vendors or suppliers of the
Company or its subsidiaries. During the Restricted Period, the Executive shall
not invest in (other than in a publicly traded company with a maximum investment
of no more than one percent (1%) of outstanding shares), counsel, advise, or be
otherwise engaged or employed by any entity or enterprise that competes with the
Company or any of its subsidiaries anywhere in the world where the Company or
any of its subsidiaries conducts business, by developing manufacturing or
selling any product or service of a type, respectively, developed, manufacture
or sold by the Company or any of its subsidiaries. Further, the Executive shall
not during the Restricted Period, without the approval of the Company,
(i) directly or indirectly on behalf of the Executive or any other person or
entity, solicit, recruit or employ (whether as an employee, officer, director,
agent, consultant or independent contractor) any person who was or is at any
time during the previous six (6) months an employee, representative, officer or
director of the Company or its subsidiaries to cease their relationship with the
Company or its subsidiaries for any reason or (ii) take any action to encourage
or induce any employee, representative, officer or director of the Company or
its subsidiaries to cease his, her or its relationship with the Company or its
subsidiaries for any reason.

 

7



--------------------------------------------------------------------------------

For purposes hereof, the Restricted Period means the full and fractional years
equal in number to one plus the remaining portion of the Company’s fiscal year
at the time of the Executive’s termination of employment.

(d) Return of the Company Property and Records. The Executive agrees that at any
time requested by the Company and in any event upon termination of his
employment, for any cause whatsoever, the Executive will surrender to the
Company in good condition (reasonable wear and tear excepted) all property and
equipment belonging to the Company and all records kept by the Executive
containing the names, addresses or any other information with regard to
customers or customer contacts of the Company, or concerning any Confidential
Information or any operational, financial or other documents given to the
Executive during his employment with the Company.

(e) Assignment of Inventions. The Executive will promptly communicate and
disclose in writing to the Company all inventions and developments including
software, whether patentable or not, as well as patents and patent applications
(hereinafter collectively, the “Inventions”), made conceived, developed, or
purchased by him, or under which he acquires the right to grant licenses or to
become licensed, along or jointly with others, which have arisen alone or
jointly with others, which have arisen or may arise out of his employment, or
relate to any matters pertaining to, or useful in connection therewith, the
business affairs of the Company or any of its subsidiaries. Included herein as
if developed during the employment period is any specialized equipment and
software developed during the employment period is any specialized equipment and
software developed for use in the business of the Company. All of the
Executive’s right, title and interest in, to, and under all such Inventions,
licenses, and right to grant licenses shall be the sole property of the Company.
Any such Inventions disclosed to anyone by the Executive within one (1) year
after the termination of employment for any cause whatsoever shall be deemed to
have been made or conceived by the Executive during the Term of Employment. As
to all such Inventions, the Executive will, upon request of the Company execute
all documents which the Company deems necessary or proper to enable it to
establish title to such Inventions or other rights, and to enable it to file and
prosecute applications for letters patent of the United States and any foreign
country; and do all things (including the giving of evidence in suits and other
proceedings) which the Company deems necessary or proper to obtain, maintain, or
assert patents for any and all such Inventions or to assert its rights in any
Inventions not patented.

(f) Non-Disparagement. During the Term of Employment and thereafter, (i) the
Executive agrees not to make any statement that is intended to or could
reasonably be expected to disparage the Company or its subsidiaries or their
directors, officers or employees and (ii) the Company agrees not to authorize
and, upon the Executive’s written request, shall direct its executive officers
not to make any statement that is intended to or could reasonably be expected to
disparage the Executive. Notwithstanding the foregoing, nothing in this Section
shall prevent any person from (i) responding publicly to any incorrect,
disparaging or derogatory public statement to the extent reasonably necessary to
correct or refute such public statement or (ii) making any truthful statement to
the extent (x) necessary with respect to any litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement or (y) required by law or by any court,
arbitrator, mediator or administrative of legislative body (including any
committee thereof) with actual or apparent jurisdiction to order such person to
disclose or make accessible such information.

(g) Cooperation. The Executive agrees that, during the Term of Employment, for
(1) year thereafter and, if longer, during the pendancy of any litigation or
other proceeding or other proceeding, (i) the Executive shall not communicate
with anyone (other than the Executive’s attorneys and tax and/or financial
advisors and except to the extent the Executive determine in good faith is
necessary in the performance of the Executive’s duties hereunder) with respect
to the facts or subject matter of any pending or potential litigation, or
regulatory or administrative proceeding involving the Company or any of its
affiliates, other than any litigation or other proceeding in which the Executive
is a party-in-opposition, without giving prior notice to the Company or the
Company’s counsel, any (ii) in the event that any other party attempts to obtain
information or documents from

 

8



--------------------------------------------------------------------------------

the Executive (other than in connection with any litigation or other proceeding
in which the Executive is a party-in-opposition) with respect to matters the
Executive believe in good faith are related to such litigation or other
proceeding, the Executive shall promptly so notify the Company’s counsel. The
Executive agree to cooperate, in a reasonable and appropriate manner, with the
Company and its attorneys, both during and after the termination of the
Executive’s employment, in connection with any litigation or other proceeding
arising out of or relating to matters in which the Executive were involved prior
to the termination of the Executive’s employment to the extent the Company pays
all expenses the Executive incur in connection with such cooperation and to the
extent such cooperation does not unduly interfere (as determined by the
Executive in good faith) with the Executive’s personal or professional schedule.

(h) Enforcement. If any of the provisions or subparts of this Section 10 shall
be held to be invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions or subparts thereof shall nevertheless continue to be valid
and enforceable according to their terms. Further, if any restriction contained
in the provisions or subparts of this Section 11 is held to be overbroad or
unreasonable as written, the parties agree that the applicable provision should
be considered to be amended to reflect the maximum period, scope or geographical
area deemed reasonable and enforceable by the court and enforced as amended.

(i) The Executive agrees and covenants that he shall not challenge the
reasonability or enforceability of any pursuant of this Section 10, accordance
with its terms notwithstanding any termination of this Agreement or any
termination of Executive’s employment, regardless whether such termination is
voluntary or involuntary.

(j) Remedy for Breach. Because the Executive’s services are unique and because
the Executive has access to the Company’s Confidential Information, the parties
agree that any breach or threatened breach of this Agreement will cause
irreparable damage to the Company and that money damages alone would be an
inadequate remedy. The parties therefore agree that, in the event of any breach
or threatened breach of this Agreement, and in addition to all other rights and
remedies available to it, the Company may apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violation of the provisions of this Agreement pending
a final decision in an arbitration conducted under Section 9 of this Agreement.
Nothing contained herein shall be construed to prohibit the Company from
pursuing any other remedies available to it for such actual or threatened
breach, including but not limited to the recovery of money damages.

11. Indemnification. The Company agrees that if the Executive is made a party to
or involved in, or is threatened to be made a party to or otherwise to be
involved in, any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of fact that, after
the Restructuring Date, he is or was a director, officer or employee of the
Company or is or was serving at the request of the Company as a director,
officer, member, employee or agent of another corporation, limited liability
corporation, partnership, joint venture, trust, or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Executive shall
be indemnified and held harmless by the Company against any and all liabilities,
losses, expenses, judgments, penalties, fines and amounts reasonably paid in
settlement in connection therewith, and shall be advanced reasonable expenses
(including attorneys’ fees) as and when incurred in connection therewith, to the
fullest extent or authorized by the Company’s by-laws. The rights conferred on
Executive by this Section 12 shall not be exclusive of any other rights which
Executive may have or hereafter acquire under any statute, the by-laws,
agreement, vote of stockholders or disinterested directors, or otherwise. The
indemnification and advancement of expenses provided for by this Section shall
continue as to Executive after he ceases to be a director, officer or employee
and shall inure to the benefit of his heirs, executors and administrators. This
Section 11 shall survive and continue in full force in accordance with its terms
notwithstanding any termination of this Agreement or the Executive’s employment,
regardless whether such termination is voluntary or involuntary.

 

9



--------------------------------------------------------------------------------

12. Successor.

(a) This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors. It shall not be assignable by the Company or its successors
except in connection with the sale or other disposition of all or substantially
all of the assets or business of the Company. The Company shall use its
reasonable best efforts to cause any successor to all or substantially all of
the business or assets of the Company, whether direct or indirect, by purchase,
merger, consolidation, acquisition of stock, or otherwise, by an agreement in
form and substance satisfactory to the Executive, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent as the
Company would be required to perform if no such succession had taken place.

13. Amendment; Waiver. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and may be amended, modified
or changed only by a written instrument executed by the Executive and the
Company. No provision of this Agreement may be waived except by a writing
executed and delivered by the party sought to be charged. Any such written
waiver will be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.

14. Miscellaneous.

(a) Survival. Section 10 shall survive the termination or expiration of this
Agreement or the Term of Employment, whether such termination shall be by
expiration of the Term of Employment in accordance with Section 2 or an early
termination of the Term of Employment pursuant to Section 4 hereof.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(c) Notices. All notices and other communications hereunder shall be in writing;
shall be delivered by hand delivery to the other party or mailed by registered
or certified mail, return receipt requested, postage prepaid or by a nationally
recognized courier service such as Federal Express; shall be deemed delivered,
as applicable, upon actual receipt in the case of hand delivery, five (5) days
after mailing by registered or certified mail or two (2) days after sending by
nationally recognized courier service; and shall be addressed as follows:

If to the Company:

Winn-Dixie Stores, Inc.

5050 Edgewood Court

Jacksonville, Florida 32254-3699

Attn: General Counsel

If to the Executive:

At the last known principal residence address reflected in the personnel records
of the Company.

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

10



--------------------------------------------------------------------------------

(c) Entire Agreement; Amendment; Waiver. The Executive acknowledges and agrees
that this Agreement includes the entire agreement and understanding between the
parties with respect to the subject matter hereof, including the termination of
the Executive’s employment and all amounts to which the Executive shall be
entitled. This Agreement may be amended, modified or changed only by a written
instrument executed by the Executive and the Company. No provision of this
Agreement may be waived except by a writing executed and delivered by the party
sought to be charged. Any such written waiver will be effective only with
respect to the event or circumstance described therein and not with respect to
any other event or circumstance, unless such waiver expressly provides to the
contrary.

(d) Enforceability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

(e) Inconsistency. In the event of any inconsistency between this Agreement and
any other agreement (including but not limited to any option, long-term
incentive or other equity award agreement), plan, program, policy or practice
(collectively, “Other Provision”) of the Company, the terms of this Agreement
shall control over such Other Provision.

(f) Captions, Gender, Construction. The descriptive headings in this Agreement
are inserted for convenience of reference only and are not intended to be part
of or to affect the meaning or interpretation of this Agreement. The use of the
word “including” in this Agreement shall be by way of example rather than by
limitation. The language used in this Agreement will be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party hereto. Neither
the Executive nor the Company shall be entitled to any presumption in connection
with any determination made hereunder in connection with any arbitration,
judicial or administrative proceeding relating to or arising under this
Agreement.

(g) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.

(h) Withholding. All amounts payable hereunder will be subject to the
withholding of all applicable taxes (including payroll and excise taxes) and
deductions required by applicable law or elected by the Executive.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement as of the date first set forth above.

 

EXECUTIVE:

/s/ Peter L. Lynch

Peter L. Lynch

EMPLOYER:

Winn-Dixie Stores, Inc., a Florida corporation

/s/ H. Jay Skelton

Name: H. Jay Skelton

Title: Chairman of the Board

 

11



--------------------------------------------------------------------------------

Exhibit A

WINN-DIXIE STORES, INC.

EQUITY INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

THIS AGREEMENT is made by and between WINN-DIXIE STORES, INC., a Florida
corporation (the “Company”), and PETER L. LYNCH, (“Optionee”), as of October 23,
2006.

RECITALS

A. The Company has adopted and approved the Winn-Dixie Stores, Inc. Equity
Incentive Plan (the “Plan”), a copy of which is attached to this Agreement; and

B. The Committee appointed to administer the Plan has determined that Optionee
is eligible to participate in the Plan and that it would be to the advantage and
best interest of the Company and its stockholders to grant the Option provided
for herein to Optionee; and

C. This Agreement is prepared in conjunction with and under the terms of the
Plan. Terms used herein but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan; and

D. Optionee has accepted the grant of the Option and agreed to the terms and
conditions hereinafter stated.

NOW THEREFORE, IN CONSIDERATION OF THE FOREGOING RECITALS AND OF THE PROMISES
AND CONDITIONS HEREIN CONTAINED, IT IS AGREED AS FOLLOWS:

ARTICLE I

GRANT OF OPTION

Section 1.1 - Grant of Option.

Subject to the provisions of this Agreement and the provisions of the Plan, the
Company has granted effective on the Company’s initial “Distribution Date” (as
such term is defined in the Company’s Joint Plan of Reorganization) (the
“Effective Date”) to Optionee the right and option to purchase all or any part
of [INSERT NUMBER OF SHARES]1 shares of the Company’s common stock, par value
$.01 per share (“Stock”). The Option granted pursuant to this Agreement is not
intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

--------------------------------------------------------------------------------

1 Number of shares to represent one and one quarter percent (1.25%) of the Stock
of the Company actually outstanding on the initial Distribution Date (as such
term is defined in the Company's Joint Plan or Reorganization).

 

12



--------------------------------------------------------------------------------

Section 1.2 - Exercise Price.

The exercise price of the Option for each share of Stock subject to the Option
shall be equal to $[·] per share of Stock subject to the Option.2

ARTICLE II

VESTING AND EXERCISABILITY

Section 2.1 - Vesting and Exercisability.

(a) Vesting Schedule. Except as otherwise provided herein or in the Plan, the
Option shall become 100 percent vested on June 30, 2010, if Optionee has
continuously provided services to the Company, a Subsidiary or Affiliate or has
been continuously employed by the Company, a Subsidiary or Affiliate until such
date. Prior to becoming 100 percent vested, the Option shall become exercisable
in three cumulative installments as follows and shall remain exercisable until
the seventh anniversary of the date of grant (the “Option Term”), subject to the
forfeiture provisions set forth in Section 2.2(a):

 

%   Number of Shares   Date First Available
For Exercise 33%   [        ]   [June 30, 2008] 33%   [        ]  
[June 30, 2009] 34%   [        ]   [June 30, 2010]

(b) Accelerated Vesting. If during the Option Term a Change in Control occurs,
the Option shall become 100 percent vested and exercisable (regardless of the
extent to which such Option was then vested) as of the date of such Change in
Control, notwithstanding any other provisions of the Plan or this Agreement.

(c) Post-Termination Vesting. If during the Option Term the Optionee’s
employment or service terminates as a result the Company’s termination of the
Optionee without Cause (other than as a result of death or “Disability,” as such
term is defined in the Employment Agreement) or the Optionee’s resignation for
“Good Reason” (as such term is defined in the employment agreement by and
between the Company and the Optionee dated November 16, 2006 (the “Employment
Agreement”) and the Optionee continues to comply with Section 11 of the
Employment Agreement, the Option shall continue to vest pursuant to
Section 2.1(a) following the date of such termination of the Optionee’s
employment or service, and the Optionee shall have the remainder of the Option
Term to exercise such Option.

Section 2.2 - Expiration of Option.

(a) Except as set forth herein or in subsections (b), (c), (d) or (e) below, an
Option may not be exercised unless the Optionee is then in the employ of,
maintains an independent contractor relationship with, or is a director of, the
Company or a Subsidiary (or a company or a parent or subsidiary company of such
company issuing or assuming the Option in a transaction to which Section 424(a)
of the Code applies), and unless the Optionee has remained continuously so
employed, or continuously maintained such relationship, since the date of grant
of the Option.

 

--------------------------------------------------------------------------------

2 Exercise price to be the greater of (x) the per share value of a share of
Stock based upon the Company's Reorganization Value and (y) the Fair Market
Value per share of Stock on the initial Distribution Date.

 

13



--------------------------------------------------------------------------------

(b) If the Optionee’s employment or service terminates as a result of death or
Disability, the portions of the Option that is exercisable as of the date of
such termination of employment or service shall remain exercisable until the
earlier of (i) one (1) year following the date of such termination of employment
or service and (ii) expiration of the Option Term and shall thereafter
terminate. All additional portions of the Option which are not exercisable as of
the date of such termination of employment or service, shall terminate upon the
date of such termination of employment or service.

(c) If the Optionee’s employment or service is terminated for Cause, the Option
(whether or not then vested) shall terminate on the date of the Optionee’s
termination of employment or service.

(d) If the Optionee’s employment or service with the Company and its
Subsidiaries terminates other than as described in Sections 2.1(c) or Sections
2.2(b) and (c) above, the portions of the Option that are exercisable as of the
date of such termination of employment or service shall remain exercisable until
the earlier of (i) 90 days following the date of such termination of employment
or service and (ii) expiration of the Option Term and shall thereafter
terminate. All additional portions of the Option which are not exercisable as of
the date of such termination of employment or service, shall terminate upon the
date of such termination of employment or service.

ARTICLE III

EXERCISE OF OPTION

Section 3.1 - Manner of Exercise.

(a) The Option, to the extent then vested and exercisable, shall be exercisable
by delivery to the Company of a written notice stating the number of shares as
to which the Option is exercised pursuant to this Agreement and a designation of
the method of payment of the exercise price with respect to Stock to be
purchased. An Option may not be exercised for less than 100 shares of Stock (or
the number of remaining shares of Stock subject to the Option if less than 100).

(b) The exercise price of the Option, or portion thereof, with respect to Stock
to be purchased, shall be paid in full at the time of exercise; payment may be
made in cash, which may be paid by check, or other instrument or in any other
manner acceptable to the Committee. In addition, any amount necessary to satisfy
applicable federal, state or local tax requirements shall be paid promptly upon
notification of the amount due. The Committee may permit, in its sole
discretion, such amount to be paid in Stock previously owned by the employee, or
a portion of Stock that otherwise would be distributed to such employee upon
exercise of the Option, or a combination of cash and such Stock.

ARTICLE IV

MISCELLANEOUS

Section 4.1 - Transferability of Option; Prohibition on Resale of Stock in
Public Market.

Unless the Committee determines otherwise, the Option is nontransferable except
by will or the laws of descent and distribution. Prior to July 1, 2009, the
Optionee shall be prohibited from reselling in the public markets any shares of
Stock acquired as a result of his exercise of any portion of the Option, other
than in a minimum amount necessary to satisfy any tax liability he incurs in
connection with the exercise of any portion of the Option; provided, however,
that any restriction on resale shall lapse in full upon the occurrence of a
Change in Control.

Section 4.2 - Taxes and Withholdings.

Not later than the date of exercise of the Option granted hereunder, Optionee
shall pay to the Company or make arrangements satisfactory to the Committee
regarding payment of any federal, state or local taxes of any kind required by
law to be withheld upon the exercise of such Option. The Company shall, to the
extent permitted or required by law, have the right to deduct from any payment
of any kind otherwise due to Optionee federal, state, and local taxes of any
kind required by law to be withheld upon the exercise of such Option.

 

14



--------------------------------------------------------------------------------

Section 4.3 - Restrictive Covenants.

If the Optionee engages in any conduct in breach of Section 11 of the Employment
Agreement or any other noncompetition, nonsolicitation or confidentiality
obligations to the Company under any agreement, policy or plan, then such
conduct shall also be deemed to be a breach of the terms of the Plan and this
Agreement. Upon such breach, all portions of the Option which are not then
exercisable shall be cancelled and shall terminate.

Section 4.4 - Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida. The Committee shall have final authority to interpret and
construe the Plan and this Agreement and to make any and all determinations
under them, and its decision shall be binding and conclusive upon the Optionee
and the Optionee’s legal representative in respect of any questions arising
under the Plan or this Agreement.

Section 4.5 - Notices.

Any notice to be given under the terms of this Agreement shall be in writing and
addressed to the Company at 5050 Edgewood Court, Jacksonville, Florida
32254-3699, Attention: Corporate Secretary, and to Optionee at the address set
forth below or at such other address as either party may hereafter designate in
writing to the other by like notice.

Section 4.6 - Effect of Agreement.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.

Section 4.7 - Conflicts and Interpretations.

In the event of any ambiguity in this Agreement, any term which is not defined
in this Agreement or any matters as to which this Agreement is silent, the Plan
shall govern.

Section 4.8 - Amendment.

This Agreement may not be amended in any manner except by an instrument in
writing signed by both parties hereto. The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement or of any subsequent breach of
such party of a provision of this Agreement.

(Remainder of page intentionally left blank)

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and Optionee has hereunto set Optionee’s
hand.

 

    WINN-DIXIE STORES, INC.       BY:   /s/ H. Jay Skelton /s/ Peter L. Lynch  
    PETER L. LYNCH       [                                ]               
Address               

 

16



--------------------------------------------------------------------------------

Exhibit B

WINN-DIXIE STORES, INC. 2006

DEFERRED COMPENSATION PLAN

The Winn-Dixie Stores, Inc. 2006 Deferred Compensation Plan (the “Plan”) has
been adopted by Winn-Dixie Stores, Inc., a Florida corporation, effective as of
the Effective Date, for the benefit of the Participant. The Plan is a
nonqualified deferred compensation plan pursuant to which the Company (as
hereinafter defined) and its Affiliates may defer compensation on behalf of the
Participant. The Plan is maintained primarily for the purpose of providing
deferred compensation for the Participant within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”).

ARTICLE I

DEFINITIONS

The following words and phrases used in this Plan shall have the respective
meanings set forth below unless the context clearly indicates to the contrary.

Section 1.1 “Administrator” shall mean the Company acting through a Committee
appointed by the Board, which Committee shall have at least three members, or
any Person to whom the Committee delegates its authority pursuant to Section
5.1(a)(i).

Section 1.2 “Affiliate” means with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with, such Person and/or one or more
Affiliates thereof. As used in this definition, the term “control”, including
the correlative terms “controlling”, “controlled by” and “under common control
with,” means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies (whether through the ownership
of securities or any partnership or other ownership interests, by contract or
otherwise) of a Person.

Section 1.3 “Beneficiary” shall have the meaning set forth in Section 6.8(a).

Section 1.4 “Board” shall mean the Board of Directors of the Company.

Section 1.5 “Cause” shall be as defined in the Employment Agreement.

Section 1.6 “Claimant” shall have the meaning set forth in Section 6.14(a).

Section 1.7 “Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 1.8 “Common Stock” shall mean the common stock of the Company, par value
$0.01.

Section 1.9 “Company” shall mean Winn-Dixie Stores, Inc., a Florida corporation,
and its successors.

Section 1.10 “Deferred Compensation Account” of a Participant shall mean the
bookkeeping account established on behalf of the Participant in accordance with
Section 3.1(a).

Section 1.11 “Deferred Compensation Unit” shall mean the measurement units
described in Section 3.1(a).

Section 1.12 “Disability” shall be as defined in the Employment Agreement.

Section 1.13 “Distribution Date” shall mean the dates specified in Section 4.1.

 

17



--------------------------------------------------------------------------------

Section 1.14 “Effective Date” shall mean the Initial Distribution Date

Section 1.15 “Emergence Date” shall mean the date on which the Company emerges
from bankruptcy protection as specified in the Plan of Reorganization.

Section 1.16 “Employment Agreement” shall mean the employment agreement entered
into between the Company and the Participant effective on the Emergence Date.

Section 1.17 “ERISA” shall have the meaning set forth in the introductory
paragraph of this Plan.

Section 1.18 “Initial Distribution Date” shall mean the date on which the
Company first distributes its Common Stock in accordance with the Plan of
Reorganization.

Section 1.19 “Initial Election Period” means the period beginning on the
Emergence Date and continuing through the Initial Distribution Date.

Section 1.20 “Participant” shall mean Peter Lynch.

Section 1.21 “Person” shall be construed broadly and shall include, without
limitation, an individual, a partnership, a corporation, an association, a joint
stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

Section 1.22 “Plan” shall mean the Winn-Dixie Stores, Inc. 2006 Deferred
Compensation Plan, as set forth in this document and as it may hereafter be
amended from time to time.

Section 1.23 “Plan of Reorganization” shall mean the Joint Plan of
Reorganization of Winn-Dixie Stores, Inc. and Affiliated Debtors, filed on
August 9, 2006 with the United States Bankruptcy Court, Middle District of
Florida.

Section 1.24 “Subsidiary” means any corporation or other entity of which the
Company owns securities or interests having a majority, directly or indirectly,
of the ordinary voting power in electing the board of directors, managers,
general partners or similar governing Persons thereof.

Section 1.25 “Vested Units” shall have the meaning set forth in Section 3.2(a)
and (b).

 

18



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

Section 2.1 Participant. The Board hereby selects Peter Lynch to be the sole
Participant in this Plan.

Section 2.2 Enrollment. During the Initial Election Period, the Participant
shall submit an election form: (i) designating the source and amounts of
deferred income, and (ii) stating whether the Participant is an Accredited
Investor. The Participant may also file with the Company a completed Beneficiary
designation form as provided under Section 5.8 of the Plan. The Committee may
establish from time to time such other enrollment requirements as it determines
necessary, in its sole discretion

ARTICLE III

DEFERRED COMPENSATION ACCOUNT

Section 3.1 Deferred Compensation Accounts.

(a) On the Effective Date, the Administrator shall establish and maintain for
the Participant a Deferred Compensation Account and credit a number of Deferred
Compensation Units. The number of Deferred Compensation Units shall be equal to
the product of 1.25% and the number of shares of Common Stock actually
outstanding on the Initial Distribution Date. The initial value of each Deferred
Compensation Unit shall equal the difference between the closing per share price
of the Common Stock on the Initial Distribution Date as reported by NASDAQ and
the per share price of the Common Stock on the Emergence Date (the “Initial
Value”). The price per share on the Emergence Date shall equal $749 million
divided by the total number of shares of Company Common Stock actually
outstanding on the Initial Distribution Date (the “Reorg Value”).
Notwithstanding any other provision of this Plan, no amount shall be credited to
the Participant’s Deferred Compensation Account prior to the Effective Date.

(b) Notwithstanding the forgoing, if the Initial Value is equal to or less than
$0, then the Administrator shall not credit any Deferred Compensation Units to
the Participant’s Deferred Compensation Account.

Section 3.2 Vesting.

(a) The Deferred Compensation Units shall initially be unvested units such that
the Participant will have no right to distribution of such units unless and
until the Deferred Compensation Units become vested in accordance with
Sections 3.2(b) or (c).

(b) On each date that the Participant exercises options granted to him on the
Initial Distribution Date (the “Options”) in accordance with the Participant’s
Winn-Dixie Stores, Inc. Equity Incentive Plan Non-Qualified Stock Option Award,
a number of Deferred Compensation Units shall become Vested Units at the Initial
Value. The number of Deferred Compensation Units that become Vested Units shall
equal the number of Options exercised by the Participant on that date. If the
Options are adjusted such that the Participant is not required to pay any or all
of the exercise price of the Options, the value of the Vested Units shall be
appropriately adjusted as determined by the Committee in good faith.

(c) On the seventh anniversary of the Effective Date, if the closing per share
price of the Common Stock as reported by NASDAQ on such date (or the per share
fair market value of the Company’s Common Stock as determined by the Committee
in good faith in the event that the Company’ s shares are no longer reported by
NASDAQ)(the “Final Value”) is greater than the Reorg Value then the number of
unvested Deferred Compensation Units that shall become vested shall equal the
number of Options that expire unexercised on such date. Immediately following
the seventh anniversary of the Effective Date, any unvested Deferred
Compensation Units shall automatically become forfeited. The value of any Unit
vested on the seventh anniversary of the Effective Date shall be equal to the
lesser of (i) the Final Value less the Reorg Value; and (ii) the Initial Value.

 

19



--------------------------------------------------------------------------------

(d) If on the seventh anniversary of the Effective Date, the value of the
Deferred Compensation Units is equal to or less than $0, then no additional
Deferred Compensation Units shall vest on the seventh anniversary of the
Effective Date.

(e) Interest shall accrue on each Vested Unit held in the Participant’s Deferred
Compensation Account, which interest shall equal the product of (i) the number
of days commencing on the day following the day on which the Vested Unit vested
through the next Distribution Date as described in Section 5.1; and (ii) a
fraction (expressed as a percentage) the numerator of which is the prime lending
rate of Citibank, N.A. then in effect as specified in The Wall Street Journal on
the date of the Participant exercised Options and the denominator of which is
360.

Section 3.3 Assignments Prohibited. No part of the Participant’s Deferred
Compensation Account shall be liable for the debts, contracts or engagements of
the Participant, his beneficiaries or his successors in interest, or be taken in
execution by levy, attachment or garnishment or by any other legal or equitable
proceeding, nor shall any such Person have any rights to alienate, pledge,
encumber, assign or otherwise transfer any benefits or payments hereunder in any
manner whatsoever except to designate a beneficiary as provided herein.

Section 3.4 Account Not Funded; No Stockholder Rights. The Participant’s
Deferred Compensation Account shall be a memorandum account on the books of the
Company. The Deferred Compensation Units credited to the Participant’s Deferred
Compensation Account shall be used solely as a device for the determination of
the amounts to be eventually distributed to the Participant in accordance with
this Plan. The Deferred Compensation Units shall not be treated as property or
as a trust fund of any kind. The Participant shall not be entitled to any voting
or other stockholder rights with respect to Deferred Compensation Units credited
under this Plan.

ARTICLE IV

BENEFITS

Section 4.1 Time of Distribution. The Vested Units held in the Participant’s
Deferred Compensation Account plus any accrued interest on such units shall be
distributed to the Participant (or his Beneficiaries, as applicable) on
December 31 of each of 2009, 2010, 2011, 2012 and the seventh anniversary of the
Effective Date (each a “Distribution Date”). For the avoidance of doubt, if no
Vested Units are held in the Participant’s Deferred Compensation Account on a
Distribution Date, the Participant will not receive any distribution from the
Participant’s Deferred Compensation Account on such Distribution Date.

Section 4.2 Form of Distribution. All distributions under the Plan with respect
to Deferred Compensation Units shall be made in a single lump sum cash payment
on the applicable Distribution Date, less any amounts to be withheld pursuant to
Section 6.4 of this Plan.

Section 4.3 Distributions for Unforeseeable Emergencies.

(a) The Participant may request a distribution of Vested Units under the Plan
for an Unforeseeable Emergency (as defined below) without penalty. Such
distribution for an Unforeseeable Emergency shall be subject to approval by the
Administrator and may be made only to the extent necessary to satisfy the
hardship plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
The Administrator may treat a distribution as necessary to satisfy the hardship
if it relies on the Participant’s written representation, unless the
Administrator has actual knowledge to the contrary, that the hardship cannot
reasonably be relieved (i) through reimbursement or compensation by insurance or
otherwise or (ii) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship.

 

20



--------------------------------------------------------------------------------

(b) For purposes of this Section 4.3, an “Unforeseeable Emergency” shall mean a
severe financial hardship to the Participant resulting from (i) a sudden and
unexpected illness or accident of the Participant, the Participant’s spouse, or
the Participant’s dependent (as defined in Section 152(a) of the Code), (ii) a
loss of the Participant’s property due to casualty, or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined by the Administrator in
its sole discretion.

Section 4.4 Special Rules Regarding Distribution. Notwithstanding any provision
in this Plan to the contrary, if the Participant becomes entitled to a
distribution of Deferred Compensation Units under this Plan, the Administrator
may delay a Distribution Date to a date that occurs not later than six
(6) months after the date such distribution was originally scheduled to be made
to the extent that the Administrator reasonably determines that such later
distribution date is reasonably necessary to comply with applicable laws, rules
or regulations or is otherwise reasonably advisable to preserve the intended tax
consequences of this Plan.

Section 4.5 Reduction in Number of Units. In connection with distributions of
Vested Units pursuant to Section 4.1, the Participant’s Deferred Compensation
Account will be decreased by decreasing the number of Deferred Compensation
Units held in such account by the number of Vested Units so distributed.

ARTICLE V

ADMINISTRATIVE PROVISIONS

Section 5.1 Administrator’s Duties and Powers.

(a) The Administrator shall administer this Plan in accordance with this
governing document, as amended from time to time. The Administrator shall have
full discretionary power and authority to carry out that function and shall have
the following specific duties and powers:

(i) To delegate all or part of its function as administrator to any other Person
and to revoke any such delegation.

(ii) To determine questions of eligibility and vesting of the Participant and
his entitlement to benefits.

(iii) To select and engage attorneys, accountants, actuaries, trustees,
appraisers, brokers, consultants, administrators, physicians or other Persons to
render service or advice with regard to any responsibility the Administrator or
the Board has under the Plan, to designate such Persons to carry out
responsibilities, and (together with the Company, the Board and the Company’s
officers, and employees) to rely upon the advice, opinions or valuations of any
such Persons, to the extent permitted by law, being fully protected in acting or
relying thereon in good faith.

(iv) To construe and interpret the terms of the Plan for purpose of the
administration and application of the Plan, in a manner not inconsistent with
the Plan or applicable law and to amend or revoke any such interpretation.

(v) To adopt rules of the Plan that are not inconsistent with the Plan or
applicable law and to amend or revoke any such rules.

(b) Every finding, decision, and determination made by the Administrator shall,
to the full extent permitted by law, be final and binding upon the Company and
the Participant, except to the extent found by a court of competent jurisdiction
to be arbitrary or capricious.

 

21



--------------------------------------------------------------------------------

(c) The Administrator shall, to the maximum extent reasonably possible,
interpret all provisions of this Plan in a manner that is consistent with all
applicable laws, rules and regulations and the intended tax consequences of this
Plan (including, without limitation, guidance that may be issued after the
effective date of this Plan).

Section 5.2 Indemnification by the Company; Liability Insurance.

(a) The Company shall pay or reimburse any of the Company’s officers, directors
or employees who administer the Plan for all expenses incurred by such Persons
in, and shall indemnify and hold them harmless from all claims, liability and
costs (including reasonable attorneys’ fees) arising out of, the good faith
performance of their Plan functions.

(b) The Company may obtain and provide for any such Person, at the Company’s
expense, liability insurance against liabilities imposed on him by law.

Section 5.3 Recordkeeping.

(a) The Administrator shall maintain suitable records of the Participant’s
Deferred Compensation Account and such other records as the Administrator deems
appropriate in order to administer this Plan.

(b) The Administrator may appoint a secretary to keep the record of proceedings
relating to the Plan, to transmit its decisions, instructions, consents or
directions to any interested party, and to execute and file, on behalf of the
Administrator, such reports or other documents as may be necessary or
appropriate under applicable law to perform ministerial acts.

(c) The Administrator shall not be required to maintain any records or accounts
which duplicate any records or accounts maintained by the Company.

Section 5.4 Service of Process. The Secretary of the Company is hereby
designated as agent of the Plan for the service of legal process.

Section 5.5 Service in More than One Capacity. Any Person or group of Persons
may serve in more than one capacity with respect to the Plan.

Section 5.6 Statement to Participant. The Administrator shall from time to time
in its discretion furnish to the Participant a statement setting forth the value
of his Deferred Compensation Account and such other information as the
Administrator shall deem advisable to furnish.

Section 5.7 Corporate Changes. In the event that any dividend or other
distribution (whether in the form of cash, Common Stock, or other property),
recapitalization, Common Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Company’s Common Stock, the
unvested Deferred Compensation Units shall be adjusted in a manner consistent
with any adjustment of the Options as appropriate and equitable in order to
prevent dilution or enlargement of the rights of the Participant under the Plan

Section 5.8 Designation of Beneficiary.

(a) The Participant shall have the right to designate, revoke and redesignate
one or more beneficiaries hereunder (each a “Beneficiary”) and to direct payment
of the amount or distribution of the items credited to his Deferred Compensation
Account to such Beneficiaries upon his death. Designation, revocation and
redesignation of Beneficiaries shall be made on such form as shall be designated
by the Administrator. If the Participant wishes to designate a Person other than
his spouse as Beneficiary,

 

22



--------------------------------------------------------------------------------

the Administrator may require (as a condition precedent to the effectiveness of
such designation) that such designation be consented to in writing by the
spouse. Upon the receipt by the Administrator of a new, valid Beneficiary
designation from the Participant, all Beneficiary designations previously
delivered by the Participant and received by the Administrator before the
Participant’s death shall be canceled. The Administrator shall be entitled to
rely on the last Beneficiary designation delivered by the Participant. No
designation, revocation or change in designation of a Beneficiary shall be valid
or effective unless signed by the Participant (and by the Participant’s spouse,
to the extent required pursuant to this Section 5.8(a)) and until received in
writing by the Administrator or its designated agent.

(b) If the Participant fails to designate a Beneficiary as provided in
Section 5.8(a) or, if all designated Beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s benefits under this
Plan, then the Participant’s designated Beneficiary shall be deemed to the duly
appointed and currently acting personal representative of the Participant’s
estate (which shall include either the Participant’s probate estate or living
trust). In any case where there is no such personal representative of the
Participant’s estate duly appointed and acting in that capacity within ninety
(90) days after the Participant’s death (or such extended period as the
Administrator determines is reasonably necessary to allow such personal
representative to be appointed, but not to exceed one hundred eighty (180) days
after the Participant’s death), then the Participant’s Beneficiary shall be
deemed to be the Person or Persons who can verify by court order that they are
legally entitled to receive the benefits specified hereunder. If the Participant
dies and his benefits become payable to the Participant’s Beneficiary, but the
Beneficiary’s death occurs before such payment can actually be made, payment
shall be made to the Beneficiary’s duly appointed and currently acting personal
representative of the Beneficiary’s estate (which shall include either the
Beneficiary’s probate estate or living trust). In any case where there is no
such personal representative of the Beneficiary’s estate duly appointed and
acting in that capacity within ninety (90) days after the Beneficiary’s death
(or such extended period as the Administrator determines is reasonably necessary
to allow such Personal representative to be appointed, but not to exceed one
hundred eighty (180) days after the Beneficiary’s death), then payment shall be
made to the Person or Persons who can verify by court order that they are
legally entitled to receive the benefits otherwise payable to the deceased
Beneficiary.

(c) If the Administrator has any doubt as to the proper Beneficiary to receive
payments pursuant to this Plan, the Administrator shall have the right,
exercisable in its reasonable discretion, to withhold such payments until this
matter is resolved to the Administrator’s reasonable satisfaction. The payment
of benefits under this Plan to the Participant’s Beneficiary in accordance with
this Section 5.8 shall fully and completely discharge the Company and the
Administrator from all further obligations under this Plan with respect to the
Participant.

ARTICLE VI

MISCELLANEOUS PROVISIONS

Section 6.1 Amendment of Plan. Except as may otherwise be prohibited by
applicable law, the Plan may be wholly or partially amended by the Administrator
from time to time; provided, however, that no amendment shall lengthen the time
period applicable to the Participant under Section 5.1(a) or otherwise decrease
the non-forfeitable interest the Participant or any other Person entitled to
payment under the Plan has in the Participant’s Deferred Compensation Accounts
without the Participant’s written approval.

Section 6.2 Termination of the Plan. If the Reorg Value is greater than or equal
to the Initial Value, the Plan will terminate on the day following the Initial
Distribution Date without liability to the Participant. Otherwise, the Plan
shall terminate on the earlier of: (i) the seventh anniversary of the Effective
Date (following the final Distribution Date provided by Section 4.1(a)); and
(ii) the date on which all of the Deferred Compensation Units are distributed
from the Participant’s Deferred Compensation Account (the “Term”).

 

23



--------------------------------------------------------------------------------

Section 6.3 Errors and Misstatements. In the event of any misstatement or
omission of fact by the Participant to the Administrator or any clerical error
resulting in payment of benefits in an incorrect amount, the Administrator shall
promptly cause the amount of future payments to be corrected upon discovery of
the facts and shall pay the applicable Participant or other Person entitled to
payment under the Plan any underpayment in cash in a lump sum or shall either
recoup any overpayment from future payments to the Participant or other Person
entitled to payment under the Plan or proceed against the Participant or other
Person entitled to payment under the Plan for recovery of any such overpayment.

Section 6.4 Tax Withholding. No later than on each Distribution Date, the
Participant or his Beneficiary shall pay to the Administrator or make
arrangements satisfactory to the Administrator regarding payment of any federal,
state or local taxes of any kind required by law to be withheld upon the
distribution payable on such Distribution Date. The Company shall, to the extent
permitted or required by law, have the right to deduct from any distribution
otherwise due to the Participant or his Beneficiary federal, state and local
taxes of any kind required by law to be withheld upon distribution.

Section 6.5 Governing Law; Severability. This Plan shall be construed,
administered and governed in all respects under and by applicable federal laws
and, where state law is applicable, the laws of the State of Delaware. If any
provisions of this Plan shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.

Section 6.6 Unsecured General Creditor. The Participant and his Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, claims,
or interest in any specific property or assets of the Company. No assets of the
Company shall be held under any trust, or held in any way as collateral
security, for the fulfilling of the obligations of the Company under this Plan.
Any and all of the Company’s assets shall be, and remain, the general unpledged,
unrestricted assets of the Company. The Company’s payment obligations under the
Plan shall constitute merely an unfunded and unsecured promise of the Company to
pay benefits in the future to those Persons to whom the Company has a benefit
obligation under this Plan (as determined in accordance with the terms hereof),
and the respective rights of the Participant and Beneficiaries shall be no
greater than those of the Company’s unsecured general creditors.

Section 6.7 Payment on Behalf of Minors or Persons under Incapacity. In the
event any amount becomes payable under the Plan to a minor or a Person who, in
the sole judgment of the Administrator is considered by reason of physical or
mental condition to be unable to give a valid receipt therefor, the
Administrator may direct that such payment be made to any Person found by the
Administrator, in its sole judgment, to have assumed the care of such minor or
other Person. Any payment made pursuant to such determination shall constitute a
full release and discharge of the Company, the Board, the Administrator, and
their officers, directors and employees in respect of such payment.

Section 6.8 References. Unless the context clearly indicates to the contrary, a
reference to a statute, regulation or document shall be construed as referring
to any subsequently enacted, adopted or executed successor statute, regulation
or document.

Section 6.9 Inability to Locate Participant. In the event that, notwithstanding
its reasonable efforts to do so, the Administrator is unable to locate the
Participant or his Beneficiary within two years following the date on which the
Participant’s employment by the Company and its Affiliates terminates for any
reason, or if earlier, within two years following the date a distribution is to
be made to the Participant in respect of his Deferred Compensation Account
pursuant to Section 4.1, the amount allocated to the Participant’s Deferred
Compensation Account shall be forfeited. If, after such forfeiture, the
Participant or Beneficiary later claims such benefits, such benefits shall be
reinstated without interest.

Section 6.10 Compliance with Laws. This Plan, the offer, issuance and delivery
of securities under this Plan, and, if applicable, the payment of money under
this Plan, are subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal securities
laws) and to such approvals by any listing, regulatory or governmental authority
as may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith.

 

24



--------------------------------------------------------------------------------

Notwithstanding anything in the Plan to the contrary, all Plan benefit
obligations and payments are subject to guidance issued by the U.S. Department
of Treasury under Section 409A of the Code. To the extent required, the Company
may modify the benefits payable hereunder and the timing of benefits payable
hereunder to comply with such guidance; provided, however, that the present
value of the aggregate Plan benefits payable to the Participant after such
modification shall not be less than the present value of the Plan benefits
payable to the Participant prior to the modification.

Section 6.11 Status of the Plan. The Plan is intended to be a non-qualified
deferred compensation plan that meets the requirements for deferral of taxation
under Code Section 409A and “is unfunded and is maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employee” within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be administered and
interpreted to the extent possible in a manner consistent with that intent. The
Participant’s Deferred Compensation Account and all credits and other
adjustments to such account shall be bookkeeping entries only and shall be
utilized solely as a device for the measurement and determination of amounts to
be paid under the Plan. No Deferred Compensation Accounts, credits or other
adjustments under the Plan shall be interpreted as an indication that any
benefits under the Plan are in any way funded.

Section 6.12 Effect Upon Other Plans. Except to the extent provided herein,
nothing in this Plan shall be construed to affect the provisions of any other
plan maintained by the Company.

Section 6.13 Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of the Plan.

Section 6.14 Claims Procedure.

(a) Presentation of Claim. The Participant or his Beneficiary (being referred to
below as a “Claimant”) may deliver to the Administrator a written claim for a
determination with respect to the benefits payable to such Claimant pursuant to
this Plan. If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within sixty (60) days after such notice was
received by the Claimant. All other claims must be made within one hundred
eighty (180) days of the date on which the event that caused the claim to arise
occurred. The claim must state with particularity the determination desired by
the Claimant.

(b) Notification of Decision. The Administrator shall consider a Claimant’s
claim within a reasonable time, but no later than ninety (90) days after
receiving the claim. If the Administrator determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial ninety (90) day period. In no event shall such extension exceed a period
of sixty (60) days from the end of the initial period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Administrator expects to render the benefit determination. As
soon as practicable after making its determination, the Administrator shall
notify the Claimant in writing:

(i) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

(ii) that the Administrator has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:

 

  (A) the specific reason(s) for the denial of the claim, or any part of it;

 

  (B) specific reference(s) to pertinent provisions of this Plan upon which such
denial was based;

 

25



--------------------------------------------------------------------------------

  (C) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (D) an explanation of the claim review procedure set forth in Section 6.14(c);
and

(c) Review of a Denied Claim. No later than sixty (60) days after receiving a
notice from the Administrator that a claim has been denied, in whole or in part,
a Claimant (or the Claimant’s duly authorized representative) may file with the
Administrator a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

(i) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;

(ii) may submit written comments or other documents; and/or

(iii) may request a hearing, which the Administrator, in its sole discretion,
may grant.

(d) Decision on Review. The Administrator shall render its decision on review
promptly, and no later than sixty (60) days after the Administrator receives the
Claimant’s written request for a review of the denial of the claim. If the
Administrator determines that special circumstances require an extension of time
for completing its review, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial sixty (60) day period. In
no event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the
Administrator expects to render its decision on the review. In rendering its
decision, the Administrator shall take into account all comments, documents,
records and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

(i) specific reasons for the decision;

(ii) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(iv) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

Section 6.15 Other Agreements. This Plan does not amend, modify or terminate the
Employment Agreement between the Participant and the Company dated [date].

* * * * *

As adopted by the Board of Directors on [            ], 2006.

 

26



--------------------------------------------------------------------------------

Exhibit C

WINN-DIXIE STORES, INC.

EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT AWARD AGREEMENT

THIS AGREEMENT is made by and between WINN-DIXIE STORES, INC., a Florida
corporation (the “Company”), and PETER L. LYNCH, (“Grantee”), as of October 23,
2006.

RECITALS

A. The Company has adopted and approved the Winn-Dixie Stores, Inc. Equity
Incentive Plan (the “Plan”), a copy of which is attached to this Agreement; and

B. The Committee appointed to administer the Plan has determined that Grantee is
eligible to participate in the Plan and that it would be to the advantage and
best interest of the Company and its stockholders to grant the award of
Restricted Stock Units (as defined below) provided for herein to Grantee; and

C. This Agreement is prepared in conjunction with and under the terms of the
Plan. Terms used herein but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan; and

D. Grantee has accepted the grant of the Restricted Stock Units and agreed to
the terms and conditions hereinafter stated.

NOW THEREFORE, IN CONSIDERATION OF THE FOREGOING RECITALS AND OF THE PROMISES
AND CONDITIONS HEREIN CONTAINED, IT IS AGREED AS FOLLOWS:

ARTICLE V

GRANT OF RESTRICTED STOCK UNITS

Section 5.1 - Grant of Restricted Stock Units.

Subject to the provisions of this Agreement and the provisions of the Plan, the
Company has granted effective on the Company’s initial “Distribution Date” (as
such term is defined in the Company’s Joint Plan of Reorganization)(the
“Effective Date”) to Grantee units evidencing a right to receive [INSERT NUMBER
OF RSUs]3 shares of the Company’s common stock, par value $.01 per share
(“Stock”) (the “Restricted Stock Units” or “Restricted Stock Unit Award”).

--------------------------------------------------------------------------------

3 Number of shares to represent three quarters of one percent (0.75%) of the
Stock of the Company actually outstanding on the initial Distribution Date (as
such term is defined in the Company’s Joint Plan or Reorganization).

 

27



--------------------------------------------------------------------------------

ARTICLE VI

RESTRICTIONS AND VESTING PERIOD

Section 6.1 - Restrictions.

The Restricted Stock Units granted hereunder may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of, other
than by will or the laws of descent and distribution.

Section 6.2 - Vesting Period.

Subject to the forfeiture provisions set forth in Section 4.1, the Restricted
Stock Units shall become vested and shares of Stock shall become deliverable in
three equal installments on June 30, 2008, June 30, 2009 and June 30, 2010 (the
“Vesting Period”).

Section 6.3 - Accelerated Vesting.

If during the Vesting Period a Change in Control occurs, all Restricted Stock
Units shall become 100 percent vested and paid out as of the date of such Change
in Control or promptly thereafter, in each case, in accordance with the terms of
the Plan.

Section 6.4 - Post-Termination Vesting.

If during the Vesting Period the Grantee’s employment or service terminates as a
result of the Company’s termination of the Grantee without Cause (other than as
a result of death or “Disability,” as such term is defined in the Employment
Agreement) or the Grantee’s resignation for “Good Reason” (as such term is
defined in the employment agreement by and between the Company and the Grantee
dated November 16, 2006 (the “Employment Agreement”)) and the Grantee continues
to comply with Section 11 of the Employment Agreement, the Restricted Stock Unit
Award shall continue to vest pursuant to Section 2.2 following the date of such
termination of the Grantee’s employment or service.

ARTICLE VII

NO STOCKHOLDER RIGHTS

Section 7.1 - No Stockholder Rights.

Grantee shall have no rights of a stockholder of the Company with respect to the
Restricted Stock Units, including, but not limited to, the rights to vote and
receive ordinary dividends, until the date of issuance of a stock certificate
for such shares. In the event of an adjustment to the Restricted Stock Unit
Award pursuant to Section 5(d) of the Plan, then in such event, any and all new,
substituted or additional securities to which Grantee is entitled by reason of
the Restricted Stock Unit Award shall be immediately subject to the Restrictions
and Vesting Period set forth in Sections 2.1 and 2.2 above with the same force
and effect as the Restricted Stock Unit Award subject to such Restrictions
immediately before such event.

ARTICLE VIII

CESSATION OF EMPLOYMENT

Section 8.1 - Forfeiture.

If, at any time while the Restricted Stock Unit Award is outstanding, the
Grantee’s employment or service with the Company or any Subsidiary or Affiliate
is terminated for any reason other than those set forth in Section 2.4 of this
Agreement, then any unvested Restricted Stock Units pursuant to the Restricted
Stock Unit Award shall be forfeited to the Company and neither the Grantee nor
any of Grantee’s successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such Restricted Stock Unit
Award.

 

28



--------------------------------------------------------------------------------

ARTICLE IX

CERTIFICATES

Section 9.1 - Certificates.

Upon vesting and subject to Section 8(i) of the Plan, the Company will issue a
stock certificate for the shares of Stock represented by this Agreement, net of
any shares of Stock withheld by the Company to satisfy the payment of mandatory
taxes as described in Section 6 herein. Prior to July 1, 2009, the Grantee shall
be prohibited from reselling in the public markets any shares of Stock acquired
as a result of the vesting of any portion of the Restricted Stock Unit Award,
other than in a minimum amount necessary to satisfy any tax liability he incurs
in connection with the exercise of any portion of the Restricted Stock Unit
Award; provided, however, that any restriction on resale shall lapse in full
upon the occurrence of a Change in Control.

ARTICLE X

TAXES

Section 10.1 - Taxes.

The Grantee shall be required to pay to the Company in cash all federal, state
and local taxes required to be withheld in respect of settlement of Restricted
Stock Units, provided, that Committee may allow the Grantee to satisfy payment
of taxes due upon vesting of the Restricted Stock Units, by having the Company
distribute to the Grantee shares of Stock net of the number of whole shares of
Stock the fair market value of which is equal to the minimum amount of federal,
state and local taxes required to be withheld under applicable tax laws.

ARTICLE XI

RESTRICTIVE COVENANTS

Section 11.1 - Restrictive Covenants.

If the Grantee engages in any conduct in breach of Section 11 of the Employment
Agreement or any other noncompetition, nonsolicitation or confidentiality
obligations to the Company under any agreement, policy or plan, then such
conduct shall also be deemed to be a breach of the terms of the Plan and this
Agreement. Upon such breach, all portions of the Restricted Stock Unit Award
which are not then vested shall be cancelled and forfeited.

ARTICLE XII

MISCELLANEOUS

Section 12.1 - Incorporation of Plan.

This Agreement is made under the provisions of the Plan (which is incorporated
herein by reference) and shall be interpreted in a manner consistent with it. To
the extent that this Agreement is silent with respect to, or in any way
inconsistent with, the terms of the Plan, the provisions of the Plan shall
govern and this Agreement shall be deemed to be modified accordingly.

Section 12.2 - Notices.

Any notice to be given under the terms of this Agreement shall be in writing and
addressed to the Company at 5050 Edgewood Court, Jacksonville, Florida
32254-3699, Attention: Corporate Secretary, and to Grantee at the address set
forth below or at such other address as either party may hereafter designate in
writing to the other by like notice.

 

29



--------------------------------------------------------------------------------

Section 12.3 - Successor.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.

Section 12.4 - Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida. The Committee shall have final authority to interpret and
construe the Plan and this Agreement and to make any and all determinations
under them, and its decision shall be binding and conclusive upon the Grantee
and the Grantee’s legal representative in respect of any questions arising under
the Plan or this Agreement.

Section 12.5 - Amendment.

This Agreement may not be amended in any manner except by an instrument in
writing signed by both parties hereto. The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement or of any subsequent breach of
such party of a provision of this Agreement.

(Remainder of page intentionally left blank)

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and Grantee has hereunto set Grantee’s hand.

 

    WINN-DIXIE STORES, INC.       BY:   /s/ H. Jay Skelton /s/ Peter L. Lynch  
    PETER L. LYNCH       [                                ]               
Address                        

 

31